DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 8-10, 13, 15-17 and 20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orth (4,133,274).

Regarding claims 1, 8 and 15, Orth discloses a sprig plugger for inserting sprigs (11, Figure 29) into soil of a desired area comprising:
An aerator (machine, Figure 1)
A tine holder (5) coupled to the aerator (via frame members)
A sprig tine (16,22) coupled to the tine holder, wherein the sprig tine is comprised of an elongated member with a proximal end to provide a surface area for forcibly inserting a sprig into the soil and an opposed distal end to provide a mating surface for connection of the sprig tine to the tine holder
Wherein the tine holder is movable about and between a first holder position, in which the sprig tine is spaced from the soil a predetermined distance (Figure 1), and a second holder position, in which at least a portion of the proximal end of the tine is inserted into the soil (not shown, lowermost position when sprig is being applied to surface)
Operating the aerator to forcibly insert sprigs into soil



Regarding claims 3, 10 and 17, Orth discloses a sprig gathering element (13,43) configured to encourage sprigs to be positioned under the tines for insertion into the soil (column 3 lines 31-39).


Regarding claims 6, 13 and 20, Orth discloses that the sprig tine (22) is a flat elongated member wherein the proximal end is substantially rounded.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orth (4,133,274).

Regarding claims 7 and 14, Orth discloses the invention as described above, but fails to disclose that the proximal end of the sprig tine is concave.  It would have been obvious to one having ordinary skill in the art at the time the invention as made to make the proximal end concave since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Further, it would have been an obvious matter of design choice to utilize a concave sprig tine, as Applicant has not disclosed that it solves any stated problem of .
 

Allowable Subject Matter
Claims 4, 5, 11, 12, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064.  The examiner can normally be reached on Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671